DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Neoantigen cassette
	From claims 1, 3, 55, 151 and 154 elect a defined construct for the neoantigen cassette wherein each of the optional embodiments are either required or not required, and the “and/or” embodiments are either “and” or “or”.  The election in claims 1, 3, 55, 151 and 154 should be commensurate in scope with each other.  If Applicant would like the embodiment of claim 6 to be examined, the election in claim 1 should be commensurate in scope with claim 6.
	
Alphavirus backbone
	From claims 61 and 65, elect an RNA alphavirus backbone and a defined construct from the optional embodiments.  In order for claims 61 and 65 to be examined, they must be commensurate in scope with the election in claim 1.


	Links
	From claim 82, elect whether the optional embodiments are required or not required.  If required, then further elect a defined construct from embodiments (1)-(6).

	Mutation
	From claim 93, elect one type of mutation.

	Tumor
	From claim 94, elect one type of tumor.

	Neoantigen sequence
	From claim 95, elect whether the optional embodiment is required or not required.
	From claim 144, elect a defined construct.  Specifically, elect SEQ ID NO: 3 or 5.  Also elect whether the optional embodiments are required or not required.  If required, elect SEQ ID NO: 6 or 7, and, if required, elect a T7 or SP6 promoter.

	MHC class II antigen-encoding nucleic acid sequence
	From claim 102, elect whether the optional embodiment is required or not required.  If required, further elect embodiment (1) or (2).
Junctional epitope
	From claim 133, elect whether the optional embodiment is required or not required.
	
Adjuvant
	From claim 140, elect whether the optional embodiment is required or not required.  If required, then elect whether the “and/or” embodiment is “and” or “or”.  Then elect one immune modulator.
	
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims since every claim recited species.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species of expression cassettes, the alphavirus backbones, the mutations, the tumors, neoantigen sequences, the MHC class II antigen sequences, the junctional epitopes and the adjuvants, each represent their own technical feature because they are not shared by others.  For 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648